Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group III, claims 22-30in the reply filed on 06/07/2022 is acknowledged.  Claims 1-2, 6, 8, 11-13, 15-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement with the election of Species 1 (Figs. 19A-19F).  Therefore, claims 28 (directed to non-elected embodiment of Figs. 20A-20B) and 30 (directed to non-elected embodiment of Figs. 22A-22B) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.  Thus, claims 22-27 and 29 are presently pending in this application.
Applicant's election with traverse is on the grounds that the species do not require undue hardship.  This is not found persuasive because each of the listed species are mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other.  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used twice in Figs. 19C and 19D to show the outer edge biocompatible yarn and the biocompatible yarn residing within the patch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear as to what is meant by “the at least one biocompatible yarn”.  Is this limitation directed to the at least one biocompatible yarn 12 (Fig. 19C) in claim 22 that’s on the outer edge or the further biocompatible yarn 20 (Fig. 19C) in claim 25 which is located within the patch body? 
Claim 27 is rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hotter et al. (2011/0190795) “Hotter”. 
Regarding claim 22, Hotter discloses a medical patch (par. 0025 and Fig. 5 disclose a surgical mesh which can be in the form of a patch), comprising: a patch body 10 (Fig. 5) comprising a perimeter (peripheral portion 14) with a first side and an opposing second side (top side and bottom side of patch 10; Fig. 5), each of the first and second sides having an outer edge portion, wherein each outer edge portion comprises at least one biocompatible fiber, yarn, or suture extending parallel to the first and second sides (the outer edge of top and bottom sides have biocompatible yarn 18; pars. 0031-0032 disclose biocompatible yarns); and at least one continuous length collagen fiber 16 (Fig. 5 and par. 0027 disclose the mesh may be formed from a continuous yarn; par. 0032 discloses collagen and claim 14 discloses fiber) that extends a plurality of times across the patch body in a mesh pattern having a plurality of overlying layers defining interstitial spaces (Fig. 5 and par. 0062 discloses the yarn 16 that are warp-knitted which would create the plurality of crossing of the yarn across the patch body and creating layers of the yarn 16 overlying each other) and at least a portion of the at least one continuous length collagen fiber extends in a range of about 345 degrees to about 360 degrees about an outer surface of the at least one biocompatible fiber, yarn or suture of the outer edge portion of the first and second sides (as shown in Fig. 5, yarn 16 loop and wrap around the yarns 18 about 345 degrees to 360 degrees, similar to Figs. 9/11 of the instant application).
Regarding claim 29, Hotter discloses wherein the patch body further comprises a third side, the at least one continuous length collagen fiber further extending a plurality of times across the patch body and about the third side of the patch body to form the mesh pattern (Fig. 5 and par. 0062 disclose warp-knitted patch 10 which shows the yarn 16 extending in an up/down direction covering first/second sides and also a side-to-side direction covering third/fourth sides). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hotter et al. (2011/0190795) “Hotter” in view of Mortarino et al. (2012/0022646) “Mortarino”. 
Hotter discloses the claimed invention of claim 22; except for wherein the at least one biocompatible fiber, yarn, or suture has a diameter that is greater than a diameter of the at least one continuous length collagen fiber.  However, Mortarino teaches a similar patch comprising yarns of different diameters and sizes (par. 0042 and 0096).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patch in Hotter to include the at least one biocompatible fiber, yarn, or suture has a diameter that is greater than a diameter of the at least one continuous length collagen fiber, as taught and suggested by Mortarino, for allowing the patch to achieve different mechanical, physical and biological characteristics (par. 0096 of Mortarino). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hotter et al. (2011/0190795) “Hotter” in view of Hansen (2017/0042683). 
Hotter discloses the claimed invention of claim 22; except for at least one suture anchor aperture in the fiber mesh pattern, wherein the at least one suture anchor aperture has a size greater than the interstitial spaces to thereby allow a suture to pass therethrough.  However, Hansen teaches a similar patch 20 (Fig. 6) comprising at least one suture anchor aperture 26 in the fiber mesh pattern, wherein the at least one suture anchor aperture has a size greater than the interstitial spaces to thereby allow a suture to pass therethrough (par. 0041 and Fig. 6 disclose apertures 26 that are greater in size than the mesh 20 pattern to allow anchors 30 to be attached).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patch in Hotter to include at least one suture anchor aperture in the fiber mesh pattern, wherein the at least one suture anchor aperture has a size greater than the interstitial spaces to thereby allow a suture to pass therethrough, as taught and suggested by Hansen, for allowing the patch to receive anchors which help secure the patch at the implantation site.  
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hotter et al. (2011/0190795) “Hotter” in view of Patenaude (2017/0014130).  
As best understood, Hotter discloses the claimed invention of claim 22; except for further comprising a biocompatible yarn residing within the patch body spaced apart from the outer edge portion of the first and second sides; a plurality of loops of the at least one biocompatible yarn or suture extending between and/or outside the outer edge portions of the first and second sides of the patch body; and wherein one or more of the plurality of loops reside within the patch body and define at least one suture anchor aperture.  However, Patenaude teaches a similar patch 12 (Fig. 1) comprising a biocompatible yarn 20 (Fig. 1 and par. 0030 discloses anchoring members 20 include upright strands of fiber e.g., yarn) residing within the patch body spaced apart from the outer edge portion of the first and second sides (as shown in Fig. 1, anchoring yarn 20 is spaced part from the left and right sides of patch 12); a plurality of loops of the at least one biocompatible yarn or suture extending between and/or outside the outer edge portions of the first and second sides of the patch body (Fig. 5b and par. 0030 disclose the anchoring member 20 are raised loops); and wherein one or more of the plurality of loops reside within the patch body and define at least one suture anchor aperture (the raised loops are designed to anchor thread/suture 14; Fig. 5b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patch in Hotter to include a biocompatible yarn residing within the patch body spaced apart from the outer edge portion of the first and second sides; a plurality of loops of the at least one biocompatible yarn or suture extending between and/or outside the outer edge portions of the first and second sides of the patch body; and wherein one or more of the plurality of loops reside within the patch body and define at least one suture anchor aperture, as taught and suggested by Patenaude, for allowing the patch to provide atraumatic repair at the affected site of application (abstract of Patenaude). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774